DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-5, 7-21 have been considered but are moot in view of new ground of rejection.
Applicant argues Dury, Konami, Guay, Ramaswamy does not teach or suggest “to acquire viewpoint position information on viewpoint positions of a plurality of users viewing a content, and generate a viewpoint position heat map illustrating a distribution status of the viewpoint positions of the plurality of users, wherein each user of the plurality of users views the content using a head-mounted display worn by the user, wherein the viewpoint position heat map is generated according to a respective position of the head-mounted display of each respective user of the plurality of uses viewing the content,” as recited in amended claim 1 because there is no teaching or suggestion in Dury that would satisfy the elements presently recited in relation of the plurality of users viewing the content from viewpoint position, including at least the recitation of “each user of the plurality of users views the content using a head-mounted display worn by the user” and “the viewpoint position heat map is generated according to a respective position of the head-mounted display of each respective user of the plurality of users viewing the content.” Instead, Dury explicitly teaches that a heat map “shows spectator activity relative to interface” and the heat map further indicates “shaded areas correspond to regions or content… that the spectators tended to focus on or interact with during a broadcast or portion of a broadcast.” (Dury para. [0386]); The heat map illustrated in figure 30 of Dury is merely “a heat map overlaid on a spectating interface… template or layout indicating spectator interactions with broadcast content.” (Dury para. [0385]).There is nothing in Dury that would remotely teach or suggest a heat map being related in any way on positions of head-mounted displays of a plurality of users viewing content, let alone a heat map generated according to a respective position of the head-mounted display of each respective user as particularly recited by amended independent claim 1. Konami does not teach or suggest “to acquire viewpoint position information on viewpoint positions of a plurality of users viewing a content, and generate a viewpoint position heat map illustrating a distribution status of the viewpoint positions of the plurality of users, wherein each of the plurality of users views the content using a head-mounted display worn by the user, wherein the viewpoint position heat map is generated according to a respective position of the head-mounted display of each respective user of the plurality of users viewing the content (pages 11-16). 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on the combination of the references (Dury in view of Konami and Guay) and Dury is not relied on for the teaching of viewpoint positions, the viewpoint position heat map is generated according to a respective position of the head-mounted display. Instead, Konami is relied on for the teaching of viewpoint positions, and Guay is relied on for teaching of heat map is generated according to a respective position of the head-mounted display.
Particularly, as discussed in the non-final rejection, Dury discloses spectator interactions/activities with spectating interface at focused or particular area in broadcast portions or UI interface are tracked and analyzed to generate the heat map indicating areas of viewing/focusing in broadcast portions and/or UI interface (see paragraphs 0385-0388, figures 30-31). Dury also discloses processing unit of spectating system and/or broadcaster system tracks the interactions/activities of the spectator(s) by obtaining images of participants’ eyes (broadcasters, players, commentators, and/or spectators), or the interactions/activities of the participants are captured during game play or broadcast by, for example, using cameras attached to or integrated with wearable computing devices such as smart glasses, goggles, optical head-mounted displays, virtual reality (VR) headsets and the like… (Paragraphs 0125, 0164, 0376). The positions/areas interacted/focused/gazed by the participants are tracked and obtained using eye tracking technology, head position tracking (e.g., using the head-mounted displays/VR headsets) to create a heat maps with areas of high activities/interactions by tracking eye motion and/or head motion of participants and displays on to participants (see include, but are not limited to, paragraphs 0376, 0385-0388, figure 30). Thus, Dury discloses processing unit configured to: 
acquire viewpoint information on areas of a plurality of users viewing the content (processing unit configured to acquire of areas associated with portions in a broadcast or area of UI item, where plurality of participants are interacting/viewing/focusing, by tracking eye motion or head motion of respective participants with camera attached or integrated with wearable computing device such as optical head-mounted displays, smart glasses, goggles, etc. as described in paragraphs 0125, 0164, 0376, 0385-0388); 
“generate viewpoint information heat map illustrating a distribution status of the viewpoint information of the plurality of users”  (read on generate/create area in heat map illustrating a distribution status of information of high activities/interactions based on eye tracking/interacts of the plurality of participants as described in figure 30 and paragraphs 0376, 0385-0388); 
wherein each user of the plurality of users views the content using a head-mounted display worn by the user (each participant of the plurality of participants views the content with UI elements using head-mounted wearable computing devices such as smart glasses, goggles, head-mounted displays as described in, for example, paragraphs 0125, 0164,0376); 
wherein the data processing unit is implemented via at least one processor (data processing unit is implemented via at least one processor such as spectating system and/or broadcaster system (see include, but are not limited to, figures 3D, 10, 22, 27, 33), wherein viewed/focused area heat map is generated according to a respective tracking head motion information of each respective user of the plurality of users viewing the content (areas of heat map is generated according to interacted/focused area of interactions/activities based on tracking of eye or head motion information - see include, but are not limited to, Dury: paragraphs 0125, 0164, 0370, 0376, 0385-0388, figure 30).  
Konami discloses processing unit configured to: acquire viewpoint position on viewpoint positions of users/viewers, generate a viewpoint position heat map illustrated a status of the viewpoint positions, wherein data processing unit is implemented via at least one processor, wherein viewpoint position heat map is generated according to a respective tracking head tracking information (motion, distance with screen, etc.) of each respective user of the plurality of users viewing the content  (see include, but not limited to, figures 3, 18, 27, 55, 57, 61, paragraphs 0167-0168, 0210, 0232, 0249-0250, 0314-0315, 0332). 
Guay discloses “heat map is generated according to a respective position of head-mounted display of each respective user of the plurality of users viewing the ocntent (HMD data of respective position(s) each user is looking the most and/or orientation of respective head-mounted display are collected and used to generate heat maps with area(s)/position(s) where the most users are looking or viewing at the specified time according to the collected position of each head-mounted display– see for example, paragraphs 0064, 0070, 0075, 0091, 0102, 0104, 0107, 0110, 0113, 0117-0119).
Therefore, the combination of Dury, Konami and Guay discloses all limitations as recited in the amended claim including limitations  “to acquire viewpoint position information on viewpoint positions of a plurality of users viewing a content, and generate a viewpoint position heat map illustrating a distribution status of the viewpoint positions of the plurality of users, wherein each user of the plurality of users views the content using a head-mounted display worn by the user, wherein the viewpoint position heat map is generated according to a respective position of the head-mounted display of each respective user of the plurality of uses viewing the content,” as recited in amended claim 1 and other independent claims 16, 18-20.
Applicant is respectfully suggested to referred to newly discovered reference U.S 10,666,921) for the teaching of set up price for advertisement based on eye’s gaze position as recited in claim 12 and also the teaching of determining position of head-mounted display (virtual reality display) and generating heat map based on viewpoints.
For reasons given above, rejections of claims 1-5, 7-21 are discussed below.
Claim 6 has been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dury et al. (US 20170006322) in view of Konami et al. (US 20130241925) and further in view of Guay et al. (US 20170206707).

It is further noted that limitation such as “configured to” recited in the claims could be considered as language that suggests or makes optional but does not require the functions/steps to be performed or does not limit a claim to a particular structure (see MPEP 2111.04).

Regarding claim 1, Dury discloses an information processing device comprising: a data processing unit to:
	acquire information on viewpoint information of a plurality of users viewing a content (acquire information on viewpoint information of plurality of spectators by tracking spectators’ interaction including gazing, eye movement direction, etc. – see include, but are not limited to, figures 30-31, paragraphs 0125, 0164, 0187, 0376, 0385-0389 and discussion in “response to arguments” above), and
	generate a viewpoint information heat map illustrating a distribution status of the viewpoint information of the plurality of users (see include, but are not limited to, figures 30-31, paragraphs 0385-0389 and discussion in “response to arguments” above),
	wherein each user of the plurality of users views the content using a head-mounted display worn by the user (read on each participant/spectator of the plurality of participants views the content with UI elements using a wearable computing device such as head-mounted displays, smart glasses, goggles, etc. – see include, but are not limited to, paragraphs 0125, 0164), 
wherein the positon heat map is generated according to a respective interactions/activities/focused area (e.g., interactions/activities/focused area based on tracking head motion/movement or tracking information) of each respective user of the plurality of users viewing the content (see include, but are not limited to, Dury: paragraphs 0125, 0164, 0370, 0376, 0385-0388, figure 30, and discussion in “response to arguments” above), and 
wherein the data processing unit is implemented via at least one processor (data processing unit is implemented via at least one processor associated with spectating system and/or broadcasting/distributing system – see include, but are not limited to, figures 3D, 22, 27, 33).
	Dury does not explicitly disclose the viewpoint information comprises viewpoint position information on viewpoint positions; viewpoint position heat map is generated according to a respective position of the head-mounted display of each respective user of the plurality of users viewing the content, the viewpoint position heat map illustrates a distribution status of the viewpoint positions.
	Konami discloses processing unit configured to: acquire viewpoint position information on viewpoint positions of users viewing a content, and generate a viewpoint position heat map illustrating a distribution status of the viewpoint positions  (see include, but are not limited to, Konami: figures 9, 37, 39, 57-59, paragraphs 0162-0163, 0167, 0171, 0210, 0232),
wherein the viewpoint positon heat map is generated according to a respective information of head-mounted display of each respective user of the plurality of users viewing the content (see include, but are not limited to, paragraphs 0167-0168, 0210, 0232, 0249-0250, 0314-0315, 0332, and discussion in “response to arguments” above), and 
 wherein the data processing unit is implemented via at least one processor (processing unit is implemented via at least one processor of electronic device and/or server – see include, but are not limited to, figures 11, 14-15, 18, 61).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Dury with acquire viewpoint position information of viewpoint positions and generate illustrating a distribution status of viewpoint positions as taught by Konami in order to yield predictable result of improving comfortable and/or precise operations of a device (see paragraphs 0004-0006, 0315).
	Guay disclose position heat map is generated according to a respective head position of each respective user of the plurality of users viewing/looking (heat map is generated according to a position of head-mounted display of the user and which direction the user is looking or viewing content- see include, but are not limited to, paragraphs 0047, 0060, 0064, 0070, 0075, 0091, 0102, 0104, 0107, 0110, 0113, 0117-0119).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Dury and Konami with the teaching of position head map is generated according to position of head-mounted display of each respective user as taught by Guay in order to yield predictable result of identifying position where the most users are looking or viewing at a specified time for placing ad or other content (paragraphs 0119, 0131). 

Regarding claim 2, Dury in view of Konami and Guay discloses the information processing device according to claim 1, wherein the data processing unit is further configured to acquire information on gaze point positions of the plurality of users on the content (see include, but are not limited to, Dury: paragraphs 0125, 0164, 0376, 0386, 0346, 0108; Konami: figures 27, 37, 57, paragraphs 0250, 0251, 0257; Guay: paragraphs 0024, 0039), and
	generate a gaze point position heat map illustrating a distribution status of the gaze point positions of the plurality of users (see include, but are not limited to, Dury: figures 30-31, paragraphs 0125, 0164, 0376, 0385-0389; Konami: figures 27, 37, 39, 57-59, paragraphs 0232, 0257,0332; Guay: paragraphs 0006, 0024, 0039, 0080).

Regarding claim 3, Dury in view of Konami and Guay discloses the information processing device according to 20claim 2, wherein the data processing unit is further configured to calculate, as a gaze point position of each user of the plurality of users, an intersection point between a sight line direction of the user viewing the content and a display object in the content, and generate the gaze point position heat map based on the gaze point position of each user of the plurality of users (see include, but are not limited to, Dury: figures 30-31, paragraphs 0125, 0164, 0376, 0385-0388; Konami: figures 9, 37, 39, 57-59, paragraphs 0271, 0274-0276, 0332, 0322; Guay: paragraphs 0006, 0024, 0039). 

Regarding claim 4, Dury in view of Konami and Guay discloses the information processing device according to claim 1, wherein the content is a free viewpoint video content that allows video to be observed in accordance with at least 30one of a viewpoint position or a sight line direction (Dury: paragraphs 0125, 0164, 0376, 0386; Konami: figures 9, 37, 39, 57-59, paragraphs 0271, 0274-0276, 0332, 0322; Guay: paragraphs 0060, 0080), and the data processing unit is further configured to acquire viewpoint status information including the viewpoint position information on a basis of an output put from a sensor provided to a viewing device (sensor such as camera, microphone, tracking unit, etc. Dury: figures 8-9, 26a-26b, 30-31, paragraphs 0125, 0164, 0376, 0386; Konami: figures 14, 34-39, 57-59, paragraphs 0271, 0274-0276, 0332, 0322; Guay: paragraphs 0064, 0101, 0129) .  

Regarding claim 5, Dury in view of Konami and Guay discloses the information processing device according to claim 4, wherein the viewpoint status information is information recording, as temporal sequence data, at least the viewpoint position and the sight line direction 10of each user viewing the content (broadcast statistics, viewing status information are collected/recorded according to time sequence data – see include, but are not limited to, Dury: figures 3a-3d, 16, 31, paragraphs 0369, 0388-0389; Konami: figures 9, 34-39, 57-59; Guay: figures 9A-9C).

Regarding claim 7, Dury in view of Konami and Guay discloses the information processing device according to claim 1, wherein the data processing unit is further configured to generate recommended a viewpoint position or a gaze point position with a high 20distribution rate by using at least one heat map of the viewpoint position heat map illustrating the distribution status of the viewpoint positions of the plurality of users viewing the content, or a gaze point position heat map illustrating a 25distribution status of gaze point positions of the plurality of users viewing the content (recommend/product placement, advertisement, etc. based on statistics (e.g., audience size), level of activities for regions in heat map – see include, but are not limited to, Dury: figures 30-31, paragraphs 0386-0388; Konami: figures 55, 57-59; Guay: paragraphs 0119, 0131).  

Regarding claim 8, Dury in view of Konami and Guay discloses the information processing device according to claim 7, wherein the data processing unit is further configured to transmit, to a 30content viewing side client, the recommended viewpoint information and a free viewpoint video content that allows video to be observed in accordance with at least one of a viewpoint position or a sight line direction (processing unit in broadcaster/providers transmits spectator/viewer, a recommendation/suggestions view point information with statistics data, audience size, participants’ interactions, etc.  and broadcast video content that allow video to be viewed/observed in accordance with at least one viewing position using head motion or eye motion direction - see include, but are not limited to, Dury: figures 6a, 12, 29-31, paragraphs 0059,0172, 0178-0179, 0185-0186, 0281, 0386-0388; Konami: figures 5, 9-10, 14, 20-25, 34-39, 57-59; Gauy: paragraphs 0060, 0080, 0119, 0131).  

Regarding claim 9, Dury in view of Konami and Guay discloses the information processing device according to 5claim 1, wherein the data processing unit is further configured to generate scene switch point information of the content by using at least one heat map of the viewpoint position heat map illustrating the distribution status of the viewpoint positions of the plurality of 10users viewing the content, or a gaze point position heat map illustrating a distribution status of gaze point positions of the plurality of users viewing the content (scene/player/broadcaster, etc. switch point information of content by using at least one of heat map with activity level or by eye motion position/selection point on heat map – see include, but are not limited to, figures 29-31, paragraphs 0125, 0164, 0192, 0197, 200, 0204, 0178-0179, 0185-0186, 0281, 0376, 0386-0388;  Konami: figures 5-7, 27, paragraphs 0250, 0261, 0315; Guay: figures 12a, 12c).
15
Regarding claim 10, Dury in view of Konami and Guay discloses the information processing device according to claim 9, wherein the data processing unit generates the scene switch point information by estimating a scene switch point at which temporal sequence data of the viewpoint position heat map or the 20gaze point position heat map has a large change amount (e.g., switch to scene/player based on audience size and/or activity level illustrated on heat map – Dury: see include, but are not limited to, figures 29-31, paragraphs 0192, 0197, 200, 0204, 0178-0179, 0185-0186, 0281, 0386-0388; Konami: figures 5-7, 27, paragraphs 0250, 0261, 0315; Guay: figures 12a, 12c).

Regarding claim 11, Dury in view of Konami and Guay discloses the information processing device according to claim 9, wherein the data processing unit is further configured to transmit, to a content viewing side client, the scene switch point 25information and a free viewpoint video content that allows video to be observed in accordance with at least one of a viewpoint position or a sight line direction (see similar discussion in the rejection of claim 8, and include, but are not limited to, figures 6a, 12, 29-31, paragraphs 0059,0172, 0178-0179, 0185-0186, 0281, 0386-0388; Konami: figures 5-7, 27, paragraphs 0250, 0261, 0315; Guay: figures 12a, 12c).  
15
Regarding claim 14, Dury in view of Konami and Guay discloses the information processing device according to claim 1, wherein the data processing unit is further configured to transmit, to a content viewing side client, an encode control content generated by executing encode control corresponding to a content region by using a gaze point position heat map 20illustrating a distribution status of gaze point positions of the plurality of users viewing the content (broadcaster, spectating system, etc. transmits, to the spectator, encode control content such as spectating data, UI element, broadcast events for broadcast content generated by executing the spectating data, broadcast events, broadcast/game metadata, etc. corresponding to the content region by using eye motion/interaction with position on heat map – see include, but are not limited to, figures 29-31, 6a, 12, 26a-26b, paragraphs 0108,  0385-0388; Konami: figures 5-7, 27, paragraphs 0250, 0261, 0315; Guay: paragraphs 0060, 0080, figures 1, 11, 16-17).

Regarding claim 16, Dury in view of Konami and Guay discloses limitations of an information processing system that correspond to the limitations of the information processing device in claims 1, 5 are analyzed as discussed in the rejection of claims 1, 5). Particularly, Dury in view of Konami and Guay discloses an information processing system comprising:
 a server; and a client, 
wherein 5the server is configured to transmit (e.g., broadcaster, spectating system, and/or game system is configured to transmit), to the client (spectator), a free viewpoint video content that allows video to be observed in accordance with at least one of a viewpoint position or a sight line direction, wherein the client generates viewing status information 10including temporal sequence data of a viewpoint position and a sight line direction of a user among a plurality of users viewing the content and transmits the viewing status information to the server (spectator generates viewing status information includes interactions and/or inputs with timestamps in temporal sequence data of viewpoint position/focus point according to head motion and eye motion direction/orientation of user and transmits the spectator interactions to spectating system, game system, and/or broadcaster device – see include, but are not limited to, Dury: figures 10, 16, 19a-19b, 28-32, paragraphs 0385-0388 and discussion in the rejection of claims 1, 5; Konami: figures 5-7, 27, paragraphs 0250, 0261, 0315; Konami: figures 11, 14-15, 34-35, 57-59), 
wherein each user of the plurality of users views the content using a head-mounted display worn by the user (see include, but are not limited to, Dury: paragraphs 0125, 0164 and discussion in “response to arguments” above), and 
wherein the server receives the viewing status information 15from a plurality of clients, and generates at least one heat map of the viewpoint position heat map illustrating the distribution status of the viewpoint positions of the plurality of users viewing the content, or  20a gaze point position heat map illustrating a distribution status of gaze point positions of the plurality of users viewing the content, and
wherein the viewpoint position heat map is generated according to a respective position of the head-mounted display of each respective user of the plurality of users viewing the content  (see similar discussion in the rejection of claims 1, 5 and  include, but are not limited to, Dury: figures 10, 16, 19a-19b, 28-32, paragraphs 108, 0125, 0164, 0346, 0376, 0385-0388; Konami: figures 11, 14-15, 34-35, paragraphs 0250, 0261, 0274-0276, 0315, 0332; Guay: paragraphs 0047, 0060, 0091, 0094, 0099, 0101, 0117, 0119, 0131).

Regarding claim 17, Dury in view of Konami and Guay discloses the information processing system according to 25claim 16, wherein the server is further configured to generate, as a gaze point position of each user of the plurality of users, an in intersection point between a sight line direction of the user viewing the content and a display object in the content, and generates the gaze point position heat map based on the gaze position point of each user of the plurality of users (see similar discussion in the rejection of claim 3 and include, but are not limited to, Konami: figures 9, 37, 39, 57-59, paragraphs 0271, 0274-0276, 0332, 0322) .  

Regarding claim 18, limitations of information processing device that correspond to the limitations of claims 1, 4-5 are analyzed as discussed in the rejection of claims 1, 4-5. Particularly, Dury in view of Konami and Guay discloses the information processing device configured to:  
 	 execute processing of receiving, from a server (e.g., server with broadcast device and/or game system), a free viewpoint video content that allows video to be observed in accordance with at least one of a viewpoint position or a sight line direction of a user and displaying the 5free viewpoint video content; and 
 	generate viewing status information including temporal sequence data of the viewpoint position and the sight line direction of the user viewing the free viewpoint video content and transmit the viewing status 10information to the server,
wherein the user views the free viewpoint video content using a head-mounted display worn by the user, wherein the viewpoint positon of the user is determined according to a position of the head-mounted display of the user (see discussion in “response to arguments” and discussion in the rejection of claims 1, 4-5 and include, but are not limited to, figures 10, 16, 19a-19b, 28-32, paragraphs 108, 0125, 0164, 0346, 0376, 0385-0388; Konami: figures 11, 14-15, 34-35, paragraphs 0250, 0261, 0274-0276, 0315, 0332; Guay: paragraphs 0047, 0060, 0091, 0094, 0099, 0101, 0131) 

Regarding claim 19, limitations of method that correspond to the limitation of information processing device in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Dury in view of Konami and Guay discloses an information processing method of executing information processing at an information processing device, the method comprising: acquiring viewpoint position information on viewpoint positions of a plurality of users viewing a content; and generating a viewpoint position heat map illustrating a distribution status of the viewpoint 20positions of the plurality of users, wherein each user of the plurality of users views the content using a head-mounted display worn by the user, and
wherein the viewpoint position heat map is generated according to a respective position of the head-mounted display of each respective user of the plurality of users viewing the content (see similar discussion in the rejection of claim 1 and figures 30-31, paragraphs 0125, 0164, 0386-0388; Konami: figures 11, 14-15, 34-35, paragraphs 0250, 0261, 0274-0276, 0315, 0332; Guay: paragraphs 0047, 0060, 0091, 0094, 0099, 0101, 0131).  

Regarding claim 20, limitations of a non-transitory computer readable storage medium having embodied thereon a computer program that correspond to the limitation of information processing device in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Dury in view of Konami and Guay discloses a non-transitory computer readable storage medium having embodied thereon a computer program, which when executed by an information processing device causes the information processing device to execute an information processing method, the method comprising:
acquiring viewpoint position information on viewpoint positions of a plurality of users viewing a content; and generating a viewpoint position heat map illustrating a distribution status of the viewpoint 30positions of the plurality of users, wherein each user of the plurality of users views the content using head-mounted display worn by the user, and 
wherein the viewpoint position heat map is generated according to a respective position of the head-mounted display of each respective user of the plurality of users viewing the content (see similar discussion in the rejection of claim 1 and figures 30-33, paragraphs 0125, 0164, 0386-0388, 0399, claims 28-30; Konami: paragraphs 0012, 0351, 0393; Guay: paragraphs 0047, 0060, 0091, 0094, 0099, 0101, 0131).

Regarding claim 21, Dury in view of Konami and Guay discloses the respective head position of each user indicates position information in a three-dimensional space (e.g., X, Y, Z – see include, but are not limited to, Guay: figures 10, 15a, paragraphs 0110, 0114)

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dury et al. (US 20170006322) in view of Konami et al. (US 20130241925) and Guay (US 20170206707) as applied to claim 1 and further in view of either Ramaswamy et al. (US 20130205314). (see also US 10666921 (for example, col. 2, lines 1-9) for the teaching of setting cost for advertisement based on eye’s gaze position).

Regarding claim 12, Dury in view of Konami and Guay discloses the information processing device according to 30claim 1, wherein the data processing unit is further configured to set an advertisement information corresponding to a content region by using a gaze point position heat map illustrating a distribution status of gaze point positions of the plurality of users viewing the content, and execute advertisement output control in accordance with the set advertisement information (product, product placement, advertisement, and so on – see include, but are not limited to, Dury: paragraph 0387; Konami: paragraph 0191). 
	However, Dury in view of Konami and Guay does not explicitly disclose advertisement information comprises advertisement price.   

Ramaswamy discloses processing unit configured to set advertisement price corresponding to a content region based on user engagements, and execute advertisement output control in accordance with the set advertisement price (e.g., configured to set advertisement price/payment for placement of advertisement at region/point with different attentions/engagements levels - see include, but are not limited to, figures 2-4, 7, paragraphs 0073-0074, 0019).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement information in Dury in view of Konami and Guay to include setting advertisement price as taught by Ramaswamy in order to yield predictable result of improving benefits for advertiser and/or also increase revenues (see paragraph 0073).

Regarding claim 13, Dury in view of Konami, Guay and Ramaswamy discloses the information processing device according to claim 12, wherein the data processing unit is further configured to generate, on a basis of the gaze point position heat map, advertisement rank definition information that 10sets a high advertisement price to a content region having a high gaze point distribution rate (higher payment for region/point with high engagement level), and execute advertisement output control by using the generated advertisement rank definition information (output control using advertisement rank/order based on the assignment/placement of the advertisement – see include, but are not limited to, Dury: figures 3b, 14, 16, 30, 31, paragraph 0355, 0386-0388; Konami: paragraphs 0327, 0333, Ramaswamy: figures 2-7, paragraphs 0018-0019, 0044, 0073-0074).  

Regarding claim 15, Dury in view of Konami and Guay discloses the information processing device according to claim 1, wherein the data processing unit is further configured to execute information 25processing for each content region by using at least one heat map of the viewpoint position heat map illustrating the distribution status of the viewpoint positions of the plurality of users viewing the content, or 
 	 30a gaze point position heat map illustrating a distribution status of gaze point positions or the plurality of users viewing the content (information processing for each reason by using the at least one viewpoint position or gaze point position heat map to provide product, product placement, advertisement, and so on – see include, but are not limited to, Dury: paragraph 0387; Konami: paragraph 0191, figures 57-59).  
However, Dury in view of Konami, Guay does not explicitly disclose information processing comprises charge processing.   

Ramaswamy discloses processing unit configured to execute charge processing for each content region by using engagement comprises gaze point (e.g., setting advertisement price/payment for placement of advertisement at region/point based on engagement comprises gaze direction  - see include, but are not limited to, figures 2-4, 7, paragraphs 0048-0049, 0073-0074, 0019).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing in Dury in view of Konami to comprise charge processing as taught by Ramaswamy in order to yield predictable result of improving benefits for advertiser and/or also increase revenues (see paragraph 0073).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christensen et al. (US 10666921) discloses generating content for a virtual reality system (see also figures 5, 7 for the teaching of determining price of advertisement and heat map based on viewpoints/eye’s gaze). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
March 11, 2021